DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the block pertaining elements (5-1, 5-2, and 5-3) shown in Figure 4A and Figure 5A; (1010) shown in Figures 10A-10C; (101, 102, and 103) shown in Figures 11B and Figure 11C; and (5 and 5-3) shown in Figure 12 need to have descriptive labels in conformance with 37 CFR 1.84(n) and 1.84(o).  For example, a descriptive label of “Switch” or “SW” should be inserted into Figure 4A to properly describe element (5-1, 5-2, or 5-3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Specification
The disclosure is objected to because of the following informalities: Paragraph [0097], line 1, “1300” should be “1200”. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4-5, 10-11, and 13-18 are objected to because of the following informalities:  
Claim 4, line 15, “a quarter of the waveform” should be “the quarter of the waveform”; and lines 16 and 17, “a transmission line segment” should be “the transmission line segment” for clarity.
Claim 5, lines 6-7, “an upper wall” should be “the upper wall” for clarity.

Claim 11, line 8, “an impedance” should be “the impedance” for clarity.
Claim 13, line 11, the word “and” should be “wherein”.
Claim 17, line 6, “an upper wall” should be “the upper wall” for clarity.
Claim 18, line 7, “an impedance” should be “the impedance” for clarity.
Claim 19, line 13, the word “are” should be “is”.
Claims 14-16 all depend from claim 13, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 10-11, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 10 (lines 12 and 15) and claim 16 (lines 10), the phrase “the commutator” lacks antecedent basis.

Claim 15, line 3, the phrases “the first output arm” and “the second output arm” also lack antecedent basis.
Claim 17 (line 9) and claim 18 (lines 14-15, 16, and 16-17), the phrase “the third switching element” also lacks antecedent basis.
Claim 5 depends from claim 4, therefore it is also rejected.
Claim 11 depends from claim 10, therefore it is also rejected.

Double Patenting
Claims 7-10 and 12 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-4 and 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The only difference between claims 1 and 7 is claim 1 recited “a matching element” while claim 7 recited “a matching circuit”. Based on the broadest interpretation, there is no difference between “a matching element” and “a matching circuit”.
Claims 8-10 and 12 are identical to claims 2-4 and 6, respectively.

Allowable Subject Matter
Claims 1-3 and 6 are allowed.
Claims 4-5 and 7-19 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 4-5, 10-11, and 14-19 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References Vaisanen et al., Kim et al., and CURATOLO all relate to communications devices each include at least three switching elements coupled to input and/or output terminals with impedance circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Young T. Tse/Primary Examiner, Art Unit 2632